        Case Case
             2:20-mj-00228-BNW
                  2:20-mj-00228-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 12/11/20
                                                      Filed 12/09/20
                                                                Page Page
                                                                     1 of 31 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
 3   KEVIN D. SCHIFF
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   PHONE (702) 388-6336
     FAX (702) 388-5087
 6   Kevin.Schiff@usdoj.gov
     Attorneys for the United States
 7
                               UNITED STATES DISTRICT COURT
 8                                  DISTRICT OF NEVADA

 9    IN THE MATTER OF THE                               2:20-mj-0228-BNW
      APPLICATION OF THE UNITED
10    STATES OF AMERICA FOR AN                            Motion to Unseal Legal Process
      ORDER AUTHORIZING THE
11    INSTALLATION AND USE OF A PEN                       (FILED UNDER SEAL)
      REGISTER, TRAP AND TRACE
12    DEVICE AND CALLER
      IDENTIFICATION SERVICE, AND
13    AUTHORIZING RELEASE OF
      SUBSCRIBER INFORMATION, CELL-
14    SITE INFORMATION, AND FOR A
      GPS TRACKING WARRANT ON
15    CELLULAR TELEPHONE NUMBER
      702-738-5379
16

17          The United States of America by and through Nicholas Trutanich, United States

18   Attorney, and his assistant Kevin Schiff, hereby moves to unseal the above captioned

19   matter(s) so the Government can provide all such documentation in discovery.

20          This legal process was issued in 2020 during an investigation by the Federal Bureau

21   of Investigation, and portions were sealed to protect the integrity of the investigation. The
22   result of that investigation as resulted in criminal indictments being issued in United States
23

24
        Case Case
             2:20-mj-00228-BNW
                  2:20-mj-00228-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 12/11/20
                                                      Filed 12/09/20
                                                                Page Page
                                                                     2 of 32 of 3




 1   v. Lewis Arellano et al., 2:20-cr-00264-KJD-VCF, and United States v. Sergio Rios, 2:20-

 2   cr-00300-JAD-NJK.

 3
               DATED this 9th day of December, 2020.
 4
                                                NICHOLAS A. TRUTANICH
 5                                              United States Attorney

 6                                              /s/ Kevin Schiff        .
                                                Kevin D. Schiff
 7                                              Assistant United States Attorney

 8   CERTIFICATION:

 9          Pursuant to local Rule IA 10-5(c), undersigned counsel certifies a copy of this motion

10   was provided to defense counsel via the following means on this 9th day of December, 2020:

11   EMAIL.

12                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
13
                                                /s/ Kevin Schiff        .
14                                              Kevin D. Schiff
                                                Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24
                                               2
        Case Case
             2:20-mj-00228-BNW
                  2:20-mj-00228-BNW
                                *SEALED*
                                     Document
                                         Document
                                              2 Filed
                                                   1 12/11/20
                                                      Filed 12/09/20
                                                                Page Page
                                                                     3 of 33 of 3




 1                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 2
      IN THE MATTER OF THE                             2:20-0228-BNW
 3    APPLICATION OF THE UNITED
      STATES OF AMERICA FOR AN                          Motion to Unseal Legal Process
 4    ORDER AUTHORIZING THE
      INSTALLATION AND USE OF A PEN                     (FILED UNDER SEAL)
 5    REGISTER, TRAP AND TRACE
      DEVICE AND CALLER
 6    IDENTIFICATION SERVICE, AND
      AUTHORIZING RELEASE OF
 7    SUBSCRIBER INFORMATION, CELL-
      SITE INFORMATION, AND FOR A
 8    GPS TRACKING WARRANT ON
      CELLULAR TELEPHONE NUMBER
 9    702-738-5379

10          Based upon Motion of the Government, and good cause appearing therefore, the

11   Court finds good cause to unseal the above captioned matter(s) to be provided in discovery.

12   Thus, the Court orders the case number(s) identified and any documentation filed therein

13   unsealed.

14
                                               IT IS SO ORDERED:
15
                                               ________________________________
16                                             HON. BRENDA WEKSLER
                                               UNITED STATES MAGISTRATE JUDGE
17
                                                             12/11/2020
                                               DATED:        _______________________
18

19

20

21

22

23

24
                                              3
